Filed 8/17/20 In re G.B. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


In re G.B., a Person Coming                                       2d Juv. No. B303318
Under the Juvenile Court Law.                                   (Super. Ct. No. J071718)
                                                                   (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

L.B.,

     Defendant and Appellant.


           L.B. (Mother) appeals from the juvenile court’s order
summarily denying her petition to change the court’s order
terminating her visitation and reunification services. (Welf. &
Inst. Code,1 § 388.)2 We affirm.

          1
       Further unspecified statutory references are to the
Welfare and Institutions Code.
          FACTUAL AND PROCEDURAL HISTORY
            In January 2018, Ventura County Human Services
Agency (the Agency) received a referral alleging that Mother
refused to comply with recommended medical treatment for her
daughter, G.B., who had cancer. At a contested dispositional
hearing, the juvenile court declared G.B. a dependent of the
court.
            Mother received 12 months of reunification services.
During that time, Mother “minimally participated” in her case
plan and exhibited behavioral issues. Before the 12-month
hearing, Mother “engaged in inappropriate conversation” with
G.B.’s then-foster parents, and the court issued a restraining
order protecting the foster parents from Mother.
            In February 2019,3 Mother yelled at a caseworker
and grabbed her hand during a visit. Mother also pulled a
backpack off the caseworker’s shoulder and pulled the lanyard
hanging around her neck. The court suspended Mother’s visits
and issued a restraining order protecting the caseworker from
Mother.
            In May, the juvenile court terminated Mother’s
reunification services and visitation. Mother petitioned for a writ
of mandate, challenging the order terminating her reunification



      2 Mother’s notice of appeal states that she is appealing the
order terminating her parental rights, but her brief challenges
only the order denying her section 388 petition. She requested
that we construe the notice of appeal to include the order denying
her section 388 petition. We granted her motion.

      3 Further   dates mentioned hereafter are in 2019.



                                  2
services. (§ 366.26.) We denied the petition. (L.B. v. Superior
Court (Sept. 24, 2019, B297489) [nonpub. opn.].)
             A month later, Mother requested a restraining order
to protect Mother and G.B. from G.B.’s paternal uncle (Uncle).
Although G.B. was placed with a “confidential relative”
(Caregiver), Mother believed G.B. was placed with Uncle.
             Mother went to Uncle’s home to serve an “informal
typed note indicating that he [was] noticed” of her request for a
restraining order against him. While she was standing on the
front porch, Mother saw G.B. and said “Hi Baby, I love you.”
Subsequently, the juvenile court issued a restraining order
protecting G.B. and Caregiver from Mother.
             Two weeks later, Mother told a caseworker that she
knew where G.B. was placed. The caseworker reminded Mother
that she was “court ordered not to locate the child’s placement”
and that the Agency would not confirm or deny any details
regarding the placement. The caseworker also told Mother that
she was “not allowed to include [G.B.] into any . . . restraining
order[] due to the current restraining order against” Mother.
Mother was “aggressive throughout the phone call, and insisted
that [the caseworker] not speak and only listen.” Later that
month, the caseworker discovered that Mother moved from her
last known address and declined to provide her current one.
             In August, Mother posted on her Facebook account
that she will have “Peanut” (G.B.’s nickname) again and will
remind G.B. “every day of the parents’ struggles.” The Agency
was informed that Mother wrote an e-mail to a previous caregiver
stating that she wanted “to put all of you ‘cycle’ [sic] foster people
into one little basket then drop the bomb.” In September, a social
worker from the hospital where G.B. was treated said that




                                  3
Mother went to the hospital and requested G.B.’s medical records
and asked to speak with G.B.’s current physician about putting
her on CBD oil.
             The section 366.26 report recommended that
Mother’s parental rights be terminated and that adoption be
selected as the permanent plan. The report stated that Mother’s
most recent visit was in February. Her visits were terminated in
May due to the court “finding visits to be detrimental” to G.B.
The report stated that G.B., who had been living with Caregiver
since January, was “thriving.” G.B. was participating in therapy
and was “up to date” on medical exams and check-ups. G.B.
appeared “to be forming a strong attachment” to Caregiver and
their spouse, referred to them as “mommy and daddy,” and stated
that she wanted “to live with [them] forever.” The Caregiver was
“100% committed” to adopting G.B.
             In November, Mother petitioned the juvenile court
pursuant to section 388, requesting that the court change the
order terminating her visitation and reunification services.
Mother submitted a declaration in which she stated there were
“new circumstances.” She declared that she continued to
participate in services and programs designed to treat her
behavioral and emotional issues. She also participated in weekly
“one-on-one faith-based counseling” with her priest, and she
attached a letter from him. She stated she meets weekly with
her “step program” and has an accountability partner. She
attached informational pages about the step program and text
messages to and from her accountability partner. Mother also
attached “therapy letters” which she wrote but did not send to
the addressees.




                               4
             She “made arrangement[s] to continue [her] weekly
sessions with a liscened [sic] therapist” beginning in December.
She attached general information about the therapist. Mother
also stated that she completed an application to become a
member of the Santa Barbara Wellness Center, which offers
programs such as art, music, and group therapy.
             Mother stated she has a “new increase in self esteem,
empowerment, and overall well-being, in turn, preventing any
risk of conflict.” Mother also reported that she had a “new job as
a trained respite caregiver.” She attached a letter from one of her
clients and a time sheet verifying employment from July through
October. She also attached a letter from her landlord verifying
that she has been renting a room since September.
             Mother stated that she was “aware that [G.B. was]
forming new bonds and [she] does not resent these bonds.” She
was not “asking the court to resume” visits with G.B.
             Lastly, Mother mentioned G.B.’s father had died.
She stated she was aware of the “home environment that he and
his brother shared, involved alcohol and drug abuse, and physical
abuse.” She was concerned about Uncle “or any . . . close family
member which may be caring for [G.B.]”
             The juvenile court summarily denied Mother’s section
388 petition on the ground that reinstatement of visits and
services “does not promote the best interest of the child.”
             A month later, the juvenile court held a section
366.26 hearing. It terminated Mother’s parental rights and chose
adoption as the permanent plan. It also made permanent the
temporary restraining order to protect G.B. and Caregiver.




                                5
                           DISCUSSION
             Mother contends the juvenile court erred when it
summarily denied her section 388 petition without an evidentiary
hearing. She argues she made a prima facie showing that
reinstatement of visits and reunification services was in the best
interest of G.B. We disagree.
             “A juvenile court order may be changed, modified or
set aside under section 388 if the petitioner establishes by a
preponderance of the evidence that (1) new evidence or changed
circumstances exist and (2) the proposed change would promote
the best interests of the child. [Citation.] A parent need only
make a prima facie showing of these elements to trigger the right
to a hearing on a section 388 petition and the petition should be
liberally construed in favor of granting a hearing to consider the
parent’s request. [Citation.]” (In re Zachary G. (1999) 77
Cal.App.4th 799, 806.) “[I]f the liberally construed allegations of
the petition do not make a prima facie showing of changed
circumstances and that the proposed change would promote the
best interests of the child, the court need not order a hearing on
the petition.” (Ibid.; see Cal. Rules of Court, rule 5.570(d)(1).)
We review for abuse of discretion. (In re S.R. (2009) 173
Cal.App.4th 864, 870.)
             When reunification services have been terminated
and a section 366.26 hearing set, the focus of the case shifts from
the parents’ interest in the care, custody, and companionship of
the child to the needs of the child for permanency and stability.
(In re Stephanie M. (1994) 7 Cal.4th 295, 317.) The child’s best
interests “are not to further delay permanency and stability in
favor of rewarding” the parent for their “hard work and efforts to
reunify.” (In re J.C. (2014) 226 Cal.App.4th 503, 527.)




                                6
             To warrant relief under section 388, the change of
circumstances or new evidence “must be of such significant
nature that it requires a setting aside or modification of the
challenged prior order.” (Ansley v. Superior Court (1986) 185
Cal.App.3d 477, 485; see In re Jamika W. (1997) 54 Cal.App.4th
1446, 1451.) “A petition which alleges merely changing
circumstances and would mean delaying the selection of a
permanent home for a child to see if a parent, who has repeatedly
failed to reunify with the child, might be able to reunify at some
future point, does not promote stability for the child or the child’s
best interests.” (In re Casey D. (1999) 70 Cal.App.4th 38, 47
(Casey D.).) In assessing the petition, the juvenile court may
consider the entire history of the case. (In re Justice P. (2004)
123 Cal.App.4th 181, 188-189.)
             The juvenile court did not abuse its discretion when
it found Mother did not make a prima facie showing that her
circumstances had changed. First, although Mother submitted
evidence of her rehabilitation, other evidence was to the contrary.
Mother posted on her Facebook page that she would soon reunite
with G.B. and tried to obtain G.B.’s medical records and contact
her doctors, despite the existence of a restraining order
prohibiting such conduct. Mother continued to act aggressively
and uncooperatively with social workers and wrote an e-mail to
G.B.’s former caregivers stating that she wants to put them “into
one little basket then drop the bomb.” Mother attempted to
obtain a restraining order against Uncle when she believed that
he was Caregiver. She went to his house to serve an informal
notice of a restraining order, which led to the third restraining
order against her in these proceedings.




                                  7
            Although Mother’s evidence showed she was
participating in some counseling and services, and “made
arrangement[s]” to continue therapy and participate in another
program in the future, that evidence showed “merely changing
circumstances,” rather than the “changed circumstances”
required for a hearing on a section 388 petition. (Casey D., supra,
70 Cal.App.4th at p. 47.)
            Mother did not prove that changing the prior order
would be in G.B.’s best interest. Even assuming Mother was
beginning to rehabilitate, “‘[c]hildhood does not wait for the
parent to become adequate.’ [Citation.]” (In re Baby Boy
L. (1994) 24 Cal.App.4th 596, 610.) G.B., who was three years old
at the time of the petition, had been living with Caregiver for
almost one year—a significant period of her life. Mother had not
visited G.B. since February, and G.B. exhibited no distress as a
result. To the contrary, G.B. was “thriving” in her new home and
“forming a strong attachment” to Caregiver, who was committed
to adoption. In sum, delaying permanency for G.B. to see if
Mother would be able to rehabilitate was not in the best interests
of G.B. (Casey D., supra, 70 Cal.App.4th at p. 47.) There was no
abuse of discretion.
                          DISPOSITION
            The judgment is affirmed.
            NOT TO BE PUBLISHED.

                                    TANGEMAN, J.
We concur:

             YEGAN, Acting P. J.

             PERREN, J.




                                8
                      Tari L. Cody, Judge

               Superior Court County of Ventura

                ______________________________


            Caitlin Christian, under appointment by the Court of
Appeal, for Defendant and Appellant.

           Leroy Smith, County Counsel, Joseph J. Randazzo,
Assistant County Counsel, for Plaintiff and Respondent.